183 F.2d 447
SMUCKER et al.v.NASSAU COUNTY, NEW YORK.
No. 240.
Docket 21681.
United States Court of Appeals Second Circuit
Argued June 6, 1950.
Decided June 26, 1950.

John J. Knob, County Attorney of Nassau County, Mineola, N. Y. (Orrin G. Judd, special counsel, New York City, Francis J. Donovan, Mineola, N. J., Christopher J. Taylor, New York City, Murray I. Gurfein and Earle K. Moore, New York City, of counsel) for appellant.
Cullen and Dykman, Brooklyn, N. Y., and Richard R. Bongartz, New York City (Jackson A. Dykman, Sigourney B. Olney and Frederick E. Willits, all of Brooklyn, N. Y., of counsel), for appellees.
Before AUGUSTUS N. HAND, CLARK and FRANK, Circuit Judges.
PER CURIAM.


1
The approval of the selection by the trustees of consulting engineers is peculiarly a part of the reorganization administration entrusted to the district judge. We must not interfere with such an administrative decision, absent clear proof of an "abuse" of discretion. There is no such proof here. The unusually painstaking and able judge has made detailed findings of the facts, findings supported by substantial evidence. Those findings justify his decision.1


2
We are sure that the judge, aware of the importance of the duties assigned to these engineers, will carefully scrutinize their reports, and that, if, in the future, he discovers any signs of prejudice, he will do the needful.


3
Affirmed.



Notes:


1
 In passing, we venture to disagree with one comment by the judge. He said that denial of the application to appoint these engineers "would unjustly put upon" them "the stigma of rejection." We think that determination that a man might be unconsciously biased because of past associations would not cast reflections on his integrity or put a stigma upon him